~ " — Case 8:21-mc-00087-CEH-JSS Document1-1 Filed 06/17/21 Page 1 of 1 PagelD 2

Case 3:20-cv-03341-S-BT Document 38 Filed 05/05/21 Page1lof1 PagelD 128

United States District Court

NORTHERN DISTRICT OF TEXAS
DALLAS DIVISION

DAN-BUNKERING (AMERICA) INC.,

Vv. CIVIL ACTION NO. 3:20-CV-3341-S-BT

C6 CON 607 607 Cor

ICHOR OIL, LLC, et al.,
DEFAULT JUDGMENT AGAINST DEFENDANT ICHOR OIL, LLC

The Court has entered its Order in this case accepting the Findings, Conclusions, and
Recommendation of the United States Magistrate Judge.

Therefore, IT IS ORDERED that Plaintiff's Request for Default Judgment Against
Defendant Ichor Oil, LLC [ECF No. 26]is GRANTED. The Court enters judgment against Ichor
Oil, LLC, and in favor of Dan-Bunkering (America) Inc., in the amount of $521,265.10. All relief
not expressly granted is DENIED.

SO ORDERED,

SIGNED May 5, 2021. Li Qe

UNITED STATES DISTRICT JUDGE

 

Certified a true copy of an instrument
on file in my office on Crt 2"
1 Clerk, U.S. District Cou

istrichof T
